DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A Reply was filed 26 January 2022.  Claims 25-44 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 25-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 25 and 38
The phrase “the getter body having a volume parameter sufficient to maintain the flow of the input stream through the getter element over a predetermined time interval” is unclear.  Neither an “input stream” nor a “time interval” are positively recited, yet the getter body (and volume parameter) relies on them.  Thus, the subject matter of claims is defined by an intended result to be achieved instead of by structural features which cause the result.  The recited function does not follow from recited structure.  Hence, 
The phrase “a reaction surface area sufficient to uptake a pre-identified quantity of the fission product over the predetermined time interval” is unclear.  Neither a “quantity of the fission product” nor a “time interval” are positively recited, yet the reaction surface area relies on them.  Thus, the subject matter of claims is defined by an intended result to be achieved instead of by structural features which cause the result.  The recited function does not follow from recited structure.  Hence, the claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.  Regardless, as the phrase is best understood, it would appear that a short time interval (e.g., 0-5 seconds) would inherently meet the claim language.  For example, over a predetermined time interval of zero seconds there would be an uptake of zero quantity of fission products.

Claim Rejections - 35 USC § 103
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kocsi (EP 0508715 A1).
Kocsi discloses a getter element with getter material (24), e.g., “metal particles such as chips, strands, granules” (col. 4, lines 23-33).  The getter element can be used to get fission products (e.g., col. 1, lines 23-10).  The voids between the getter particles inherently form through-channels in the getter body. 

.

Claims 29-30, 33, 36, 38-41, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kocsi (EP 0508715 A1) as applied to claim 25 above, and further in view of Garnier (US 2013/0010915). 
Kocsi appears to be silent with regard to specifically mentioning a getter material.  Nevertheless, Kocsi indicates that it is well known in the art to use a getter material that is formed of a metal oxide (e.g., as mentioned in the references at col. 2, lines 20-32).  
Garnier discloses getter elements in the form of metal oxide.  The metal oxide can include more than one of zirconium, titanium, molybdenum, niobium, and tantalum [0022].  That is, the getter body can include different (first and second) getter materials.  The getter element can get fission products like cesium and iodine [0022].  Different getter materials would facilitate reactions with different fission products.  The getter may be positioned in any location, including between fuel pellets [0023] and/or as part of the fuel [0024].  
In re Williams, 36 F.2d 436, 438 (CCPA 1929).  Thus, modification of Kocsi to have used a getter material of metal oxide, as suggested by Garnier, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Claims 31-32 and 34-35, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kocsi in view of Garnier as applied to claims 25 and 29 above, and further in view of Barosi (US 4,119,488).
Barosi shows that it is well known in the art to use a pressed getter of small particle size (e.g., col. 2, lines 16-24 and 52-64).  The skilled artisan would recognize that large-sized particles will present less surface area-to-volume.  The skilled artisan would also recognize that getter particles of smaller size would provide more surface area-to-volume, and thus more gettering contact ability.  One of ordinary skill in the art would realize that getter material can be implemented with various sizes and densities, necessarily amounting to certain design characteristics obviously more favorable to use of certain sizes in light of the specific nuclear reactor design.  
It would have been obvious to one of ordinary skill in the art, in view of Barosi, to have further modified Kocsi to have implemented a getter material of small particle size (e.g., between 100 and 500 nm), and density between 25 and 70% of a theoretical density, to enhance gettering of fission products to meet a particular reactor design.  The result of the modification would have been predictable to the skilled artisan.


Claims 25-30, 33, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (US 4,710,343).
Christiansen teaches a getter body (48) that includes a through-channel (50) (e.g., Figure 8).  The getter material is formed of a metal oxide (e.g., titanium oxide or niobium oxide).  For example, note col. 1, lines 57-60.  The getter element can get fission products like cesium (e.g., col. 1, lines 57-60).  The through-channel space inherently includes a plurality of small voids (empty space), including spherical voids.
Employing a correct (or optimum) amount of getter for use with nuclear fuel would have been within the skill of the artisan.  The skilled artisan would want to provide a necessary amount of getter to remove fission products.  The skilled artisan would also want to prevent unnecessary application of costly getter material (and prevent deleterious effects of too much getter on reactor operation).  Thus, modification of Christiansen to have included a getter body with a reaction surface area that is sufficient to uptake a pre-identified quantity of fission product over a predetermined time interval would have been obvious to (and expected by) one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Allowable Subject Matter
Claims 37 and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues that “Kocsi’s description of chips, strands, or granules has not been shown to fairly teach or suggest the getter material or getter body as recited“ (Remarks at page 10).  
The examiner notes that the claims allow for a getter body of particulates.  For example, note Applicant's published specification at [0067] which states that the “getter body . . . may be in particulate form (e.g., powder) or be a collection of elements”.  Kocsi (like Applicant) discloses a getter body of particulates.  The argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646